Citation Nr: 0634170	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for testicular cancer, 
claimed as due to exposure to chemical and biological agents.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to February 
1988 and from August 1990 to July 1991.  The veteran was also 
a member of the Air Force Reserve until January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

The veteran's testicular cancer is not related to his 
service.


CONCLUSION OF LAW

Testicular cancer was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In December 2005, 
the veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Although this notice 
was delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in August 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical and service personnel records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Service Connection

The veteran seeks service connection for testicular cancer, 
which he contends is the result of his exposure to chemicals 
and biological agents while serving in the Persian Gulf.  
Specifically, he contends that he loaded chemical weapons on 
his aircraft that were not labeled properly, implying that 
they may have been mishandled.  Also, he contends that by 
virtue of being in the theater of operations, he was exposed 
to airborne biological agents.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

That the veteran has testicular cancer which is likely in 
remission is not in dispute.  VA examination in December 2005 
confirms this.  Further, during the course of that exam, and 
through two subsequent addenda, a VA examiner from the 
Hematology and Oncology service opined that the cancer was 
likely medically related to the veteran's service.  However, 
whether an incident occurred in service must still be 
discussed.

As an initial matter, the Secretary of Veterans Affairs, 
under the relevant statutory authorities, has determined that 
there is no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, certain vaccines, or biological warfare agents.  See 
66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 
58,784-85 (Nov. 23, 2001).  

Certain chronic diseases such as malignant tumors, however, 
are subject to presumptive service connection if they 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In this case, the 
veteran's initial diagnosis of testicular cancer was in 
November 1996, more than five years after his separation.  
Therefore, the presumption does not apply, and the claim must 
be analyzed under direct service connection.

The governing regulations and case law for direct service 
connection require an in-service incident.  In this case in 
particular, the threshold question in determining the 
credibility of the positive medical opinion offered is 
whether the evidence demonstrates that the veteran was 
exposed to chemicals and/or biological agents.  

If a veteran engaged in combat with the enemy during his 
service, his lay testimony of injuries sustained in service 
will be sufficient to establish an in-service incurrence so 
long as it is consistent with the circumstances, conditions, 
or hardships of that service.  38 U.S.C.A. § 1154(b) (West 
2002).  The legislative history of this provision, as cited 
by the Court of Appeals for Veterans Claims, explains that 
this is because "the absence of an official record of care 
or treatment in many of such cases is readily explained by 
the conditions surrounding the service of combat veterans."  
Arms v. West, 12 Vet. App. 188 (1999).  Although this veteran 
served during the Persian Gulf War in theater, his military 
occupational specialty was aircraft loadmaster, which is not 
indicative of first-hand involvement in combat.  Nor do 
service personnel records show receipt of combat-related 
awards or decorations.  Thus, the veteran's lay testimony of 
his exposure to chemicals during the loading of aircrafts or 
to biological warfare agents while in country does not 
suffice.

In fact, there is no evidence to suggest that this veteran 
was exposed to toxins while in service.  His service medical 
records are negative for signs or symptoms of chemical 
exposure.  The medical opinion offered in December 2005, and 
the subsequent addenda, is therefore not credible as it is 
based on the inaccurate factual premise of exposure.  

Even presuming for the sake of argument that the veteran was 
exposed to undisclosed chemicals or biological agents, the 
medical opinion still would not be probative.  On two 
occasions, the examiner was asked to clarify his reason for 
finding a connection between the veteran's cancer and his 
service.  The eventual response was that the opinion was 
"based on documentation of treatments in the C folder, my 
own examination and interview with the veteran."  See 
addendum dated in July 2006. 

Whether a physician provides a basis for his medical opinion 
goes to its weight and credibility.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  The thoroughness and 
detail of the opinion also are factors.  See Prejean v. West, 
13 Vet. App. 444, 448-89 (2000).  The weight is diminished 
where that opinion is based on an inaccurate factual premise 
or where the basis for the opinion is not stated.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  

The opinion offered in this case fails on all accounts.  No 
reference is made to actual chemicals or biological agents 
that were involved in the veteran's development of cancer.  
The examiner cites no relevant medical research in support of 
his opinion, nor even the general medical principles at play.  
He essentially says, based on the veteran's treatment for 
cancer, and the veteran's own statement that he was exposed 
to non-specified chemicals, his cancer is likely related.  
This is not a medical opinion.

The Board is required to seek additional medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  Such an indication 
will be found when there is "medical evidence that suggests 
a nexus but it too equivocal or lacking in specificity to 
support a decision on the merits."  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  In the instant case, however, 
although there is an opinion of record which suggests a 
nexus, it does so based on facts that have not been proven, 
namely that the veteran was exposed to chemical or biological 
agents.  Because no such proof of exposure is available, any 
subsequent opinion would fail for that same reason.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  The preponderance of the evidence is found to be 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection is not 
warranted for testicular cancer.
 

ORDER

Entitlement to service connection for testicular cancer is 
denied.


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


